Citation Nr: 0213453	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-06 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel


INTRODUCTION

The veteran had active service from April 1959 to April 1963.  
He died in October 2000.  The appellant is the veteran's 
widow.

This appeal arises from a May 2001 rating action that denied 
service connection for the cause of the veteran's death.  The 
appellant filed a Notice of Disagreement with the decision in 
June 2001; the RO issued a Statement of the Case (SOC) in 
July 2001; and the appellant filed a Substantive Appeal in 
July 2001.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence that the veteran's acute 
myocardial infarction occurred as a result of his active 
service or that such disease was otherwise incurred in or 
aggravated by service.

3.  During the veteran's lifetime, service connection was 
established for bilateral hearing loss, rated as 
noncompensably disabling, tinnitus evaluated as 10 percent 
disabling, and residuals of head trauma evaluated as 10 
percent disabling.

4.  The death certificate reflects that the veteran died on 
October [redacted], 2000.  The cause of death was listed as acute 
myocardial infarction.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(August  29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (August 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159(c)).  

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim for service connection for the cause of 
the veteran's death.

In the July 2001 Statement of the case the appellant was 
furnished the pertinent laws and regulations governing this 
claim and the reasons for the denial.  Thus, the Board finds 
that she has been given sufficient notice of the information 
and evidence needed to substantiate the claim and has been 
afforded ample opportunities to submit such information and 
evidence.  In a statement dated in November 2001 the 
appellant indicated that she had the veteran's service 
medical records and a copy of a January 26, 1999 VA 
compensation and pension examination.  The Board notes that 
the claims folder contains service medical records, as well 
as the report of the cited examination.  In August 2002 the 
appellant was notified that her appeal had been certified to 
the Board.  She was notified that she had 90 days from the 
date of the letter to send additional evidence.  No 
additional evidence has been received.  The Board also finds 
that the statutory and regulatory requirement that VA notify 
a claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA 
is not at issue in this case.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  The Board finds 
that VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  There is no outstanding hearing request.  The 
appellant had rescheduled travel board hearings on several 
occasions.  Her final scheduled hearing was to have taken 
place on July 24, 2002.  She did not appear.  Significantly, 
the appellant has not identified, and the claims file does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim for entitlement to 
service connection for the cause of the veteran's death on 
the merits, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claim is ready to be considered on 
the merits.


I.  Factual Background

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  A review of the 
veteran's service medical records is negative for complaints 
of, treatment for, or diagnosis of a cardiac disability.  
Pertinent post-service treatment records show the veteran 
complaining of persistent severe headaches in September 1984.  
On examination his heart tones were of good quality with no 
murmurs, gallops or rubs audible.  His blood pressure was 
130/80.  Final diagnosis was viral meningitis confirmed by 
lumbar puncture.

Private treatment records dated in February 1988 show the 
veteran hospitalized for sudden onset of substernal chest 
pain.  Diagnosis was acute myocardial infarction.  In March 
1988 he underwent cardiac catheterization.  He complained of 
occasional angina.  Findings included normal hemodynamics 
with biventricular failure, mild pulmonary hypertension and 
an extensive anterior and apical aneurysm.  There was 
moderate narrowing in the proximal left anterior descending 
aorta.  The veteran was noted to have a history of 
hypercholesteremia and triglyceridemia.  Private treatment 
records, continuing until August 1999 show the veteran 
continuing to receive treatment for his cardiac condition, 
including Coumadin and nitroglycerin.  During this period no 
competent medical opinion was expressed which in any way 
related his cardiac condition with his active service.

The VA examination referred to by the appellant, dated 
January 26, 1999, was an audiological evaluation.  The 
veteran gave a history of acoustic trauma secondary to a 
mortar explosion and reported that he bled from both ears at 
the time.  No opinion was expressed which in any way relates 
this incident in service to the veteran's cardiac condition.  
The report of a VA examination of the brain, conducted in 
December 1999, shows the veteran reporting that during 
exercises in Hawaii he was exposed to a nearby mortar 
explosion.  He reported that he lost consciousness and was 
transferred to a hospital where he awoke several hours later.  
He gave subjective complaints of episodes of loss of 
consciousness and headaches since that time, for which he had 
not received treatment.  No opinion regarding any 
relationship between the veteran's cardiac condition and the 
explosion in service was given.

The death certificate indicates that the veteran died on 
October [redacted], 2000.  The immediate cause of death was listed as 
acute myocardial infarction.  No underlying or contributory 
causes were noted.  No autopsy was performed.


II.  Analysis

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  The service- 
connected disability will be considered as the principal 
cause of death when such disability, singly or jointly with 
another condition, was the immediate or underlying cause of 
death or was etiologically related thereto. 38 C.F.R. § 
3.312(b).  To be considered a contributory cause of death, it 
must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c)(1).  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  Id.

After careful review of the evidence of record in light of 
the above-referenced criteria, the Board finds that the 
criteria for service connection for the cause of the 
veteran's death have not been met.

As noted above, the veteran died on October [redacted], 2000.  The 
death certificate reflects that the immediate cause of death 
was acute myocardial infarction.  No other significant 
conditions contributing to veteran's death were noted.  
During the veteran's lifetime, service connection was 
established for bilateral hearing loss rated as 
noncompensably disabling, tinnitus evaluated as 10 percent 
disabling, and residuals of head trauma evaluated as 10 
percent disabling.  Service connection was not established 
for any disability related to myocardial infarction, or to 
the veteran's heart disorder.  Further, his service medical 
records reflect no findings that are relevant to the 
veteran's death, and the post-service record includes no 
medical evidence that in any way relates the acute myocardial 
infarction which caused the veteran's death to service.  The 
appellant's assertions regarding the presence of a 
relationship between the cause of the veteran's death and his 
service stand alone.  There is nothing in the medical record 
which indicates a causal relationship between the veteran's 
inservice injury and his death many years later from acute 
myocardial infarction.

In reaching this conclusion, the appellant's assertions 
regarding the relationship between the veteran's service 
connected residuals of head trauma and his acute myocardial 
infarction have been carefully considered.  However, as a 
layperson without the appropriate medical training and 
expertise, she is not competent to provide a probative 
opinion on a medical matter, such as the etiology of a 
disability.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Finally, the Board has considered the "benefit of the doubt" 
doctrine; however, as the preponderance of the evidence is 
against the appellant's claim, the benefit of the doubt 
doctrine is not for application. See 38 U.S.C.A. § 5107(b) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

